     Case: 1:21-cr-00199 Document #: 16 Filed: 04/06/21 Page 1 of 3 PageID #:37




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 21 CR 199
              v.
                                            Hon. Jorge L. Alonso
 ANNAZETTE COLLINS,
   also known as “Annazette Collins-
   Langston,” and “Annazette Collins-
   Momon-Langston”



                              PROTECTIVE ORDER

      Upon the government’s motion for a Protective Order, it is hereby ORDERED

as follows:

      1.      All materials produced by the government in preparation for, or in

connection with, any stage of the proceedings in this case, including but not limited

to: Internal Revenue Service records; financial records; grand jury transcripts; agency

reports; witness statements; memoranda of interview; and any documents and

tangible objects produced by the government, shall remain the property of the United

States. Upon conclusion of the trial and any appeals of this case or the earlier

resolution of charges against the defendant, all such materials and all copies made

thereof shall be destroyed. All copies withheld by the defense by express order of the

Court shall be preserved only so long as is necessary for further proceedings related

to this case, after which they shall be returned to the United States or destroyed.

The Court may require a certification as to the disposition of any such materials

retained.
    Case: 1:21-cr-00199 Document #: 16 Filed: 04/06/21 Page 2 of 3 PageID #:38




      2.     All materials provided by the United States may be utilized by

defendant and her counsel solely in connection with the defense of this case and for

no other purpose and in connection with no other proceeding. The materials and any

of their contents shall not be disclosed either directly or indirectly to any person or

entity other than defendant, defendant’s counsel, and persons assisting in the

defense, or such other persons as to whom the Court may authorize disclosure. Any

notes or records of any kind that defense counsel or defendant may make relating to

the contents of materials provided by the government shall not be disclosed to anyone

other than defendant’s counsel, and persons employed to assist the defense, or such

other person as to whom the Court may authorize disclosure, and all such notes and

records shall not be disclosed except as provided by this Order.

      3.     The materials shall not be copied or reproduced except so as to provide

copies of the material for the use by each defense lawyer and defendant and such

persons as are employed by them to assist in the defense and such copies and

reproductions shall be treated in the same manner as the original matter.

      4.     The restrictions set forth in this order do not apply to documents that

are public record, including but not limited to, trial transcripts, documents that have

been received in evidence at other trials, or documents that are otherwise in the

public domain.

      5.     Intentional violation of this Order is punishable as a contempt, and may

result in the imposition of civil and criminal sanctions. However, nothing contained
     Case: 1:21-cr-00199 Document #: 16 Filed: 04/06/21 Page 3 of 3 PageID #:39




in this protective order shall preclude any party from applying to the Court for further

relief or for modification of any provision hereof.

        6.    Upon receiving this Order, defense counsel shall forthwith inform their

client of the contents of the Order, provide them with a copy of the Order, and ensure

themselves that their client fully understands the seriousness of any breaches of this

Order.



                                                ENTER:




                                                JORGE L. ALONSO
                                                United States District Judge


Date:    April 6, 2021
